UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-199780 SIERRA MADRE MINING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 18th Ave. Suite #420–711, Phoenix, AZ 85023 (Address of principal executive offices, including zip code) 480-658-3822 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class A shares: 5,000,000, Class B shares: 122,300,000, total shares outstanding: 127,300,000 as of 6/30/15 SIERRA MADRE MINING, INC. TABLE OF CONTENTS 1 Page No. Part I. - Financial Information Item 1. Financial Statements. Balance Sheets June 30, 2015 (unaudited) and December 31, 2014 (audited) F-1 Statement of Operations for the three and six months ended June 30, 2015 and June 30, 2014 F-2 Statement of Cash Flows for the six months ended June 30, 2015 and June 30, 2014 F-3 Statement of Shareholders Equity for the period ended June 30, 2015 F-4 Notes to Unaudited Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 14 Item 4. Controls and Procedures. 15 Part II. - Other Information Item 1A. Risk Factors. 15 Item 2 . Use of Proceeds. 15 Item 6. Exhibits. 15 Signatures 17 Exhibit Index 18 Table of Contents 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET June 30, 2015 December 31, 2014 (Audited) (Audited) Assets Current assets Cash and cash equivalents $ 0 $ 0 Total Current assets 0 0 Property, Plant and Equipment(Net) 25,000 25,000 Mining Claims 25,000 25,000 Total Assets $ 50,000 $ 50,000 Liabilities and Equity(Deficit) Current liabilities Accrued Expenses $ 7,561 $ 7,561 Related Party Notes Payavble 12,379 12,205 Total Current Liabilities 19,940 19,766 Commitments and Contingencies - Note 7 SIERRA MADRE MINING, INC. Shareholder's Deficit Common Stock, $0.000001 par value; 300,000,000,000 shares authorized at 6/30/2015 and 12/31/2014 all classes Class A Stock 5,000,000 and 5,000,000 issued and outstanding at 6/30/2015 and 12/31/2014 5 5 Class B Stock 122,300,000 and 122.300.000 issued and outstanding at 6/30/2015 and 12/31/2014 122 122 Additional Paid in Capital 66,061 66,061 Accumulated deficit (36,128) (35,954) Total Equity(Deficit) 30,060 (30,234) Total liabilities and equity(Deficit) $ 50,000 $ 50,000 "The accompanying notes are an integral part of these financial statements" SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, 2015 2014 2015 2014 Revenues - Cost of Sales - Gross Profit - Operating Expenses 87 1,242 174 3,414 Net Income(Loss) from Operations (87) (1,242) (174) (3,414) Other Income (Expense) - Net Income(Loss) Before Provision for Income Taxes (87) (1,242) (174) (3,414) Provision for income taxes 0 0 0 0 Net Income(Loss) (87) (1,242) (174) (3,414) Basic and Diluted Loss Per Share $ - $ - $ - $ - Weighted average number of shares outstanding 127,300,000 102,000,000 127,300,000 102,000,000 3 SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF CASH FLOWS (unaudited) For the six months ended June 30, 2015 For the six months ended June 30, 2014 Cash flows from operating activities: Net income (loss) $ (174) $ (3,414) ` 0 Net cash used in operating activities (174) (3,414) Cash flows from investing activities: None 0 0 Net cash provided(used) by investing activities 0 0 Cash flows from financing activities: Net proceeds from related party loans 174 3,414 Net cash provided(used) by financing activities 174 3,414 Increase in cash and equivalents 0 0 Cash and cash equivalents at beginning of period 0 0 Cash and cash equivalents at end of period $ 0 $ 0 "The accompanying notes are an integral part of these financial statements" 4 SIERRA MADRE MINING, INC. STATEMENT OF STOCKHOLDER'S EQUITY (AN EXPLORATION STAGE COMPANY) (Unaudited) Common Stock Class A Common Stock Class A Common Stock Class B Common Stock Class B Accumulated Shares Amount Shares Amount ACIP Deficit Total Balances December 31, 2014 5,000,000 $ 5 122,300,000 $ 122 $ 66,061 $ (35,954) $ 30,234 Net Income(loss) 1/1/2015 to 6/30/2015 0 0 0 0 0 (174) (174) Balances June 30, 2015 5,000,000 $ 5 122,300,000 $ 122 $ 66,061 $ (36,128) $ 30,060 5 Note 1. Organization, History and Business Sierra Madre Mining, Inc. (“the Company”) was incorporated in Delaware on November 1, 2013. The Company has adopted a year end of December 31. The Company is in the business of mining for precious metals. It is currently an exploration stage company as set forth in Securities and Exchange Commission (SEC) Industry Guide #7 and, accordingly, expenses all exploration costs until proven and probable reserves are established. Note 2. Summary of Significant Accounting Policies Revenue Recognition Revenue is derived from sales of products to distributors and consumers. Revenue is recognized in accordance with Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements,” as revised by SAB No. 104. As such, the Company recognizes revenue when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable, and collectability is probable. Sales are recorded net of sales discounts and terms are recorded by contract. Accounts Receivable Accounts receivable is reported at the customers’ outstanding balances, less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectability is determined to be permanently impaired. Stock Based Compensation When applicable, the Company will account for stock-based payments to employees in accordance with ASC 718, “Stock Compensation” (“ASC 718”).Stock-based payments to employees include grants of stock, grants of stock options and issuance of warrants that are recognized in the consolidated statement of operations based on their fair values at the date of grant. The Company accounts for stock-based payments to non-employees in accordance with ASC 505-50, “Equity-Based Payments to Non-Employees.”Stock-based payments to non-employees include grants of stock, grants of stock options and issuances of warrants that are recognized in the consolidated statement of operations based on the value of the vested portion of the award over the requisite service period as measured at its then-current fair value as of each financial reporting date. The Company calculates the fair value of option grants and warrant issuances utilizing the Binomial pricing model.The amount of stock-based compensation recognized during a period is based on the value of the portion of the awards that are ultimately expected to vest.ASC 718 requires forfeitures to be estimated at the time stock options are granted and warrants are issued to employees and non-employees, and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered stock option or warrant.The Company estimates forfeiture rates for all unvested awards when calculating the expense for the period.In estimating the forfeiture rate, the Company monitors both stock option and warrant exercises as well as employee termination patterns.The resulting stock-based compensation expense for both employee and non-employee awards is generally recognized on a straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. 6 Loss per Share The Company reports earnings (loss) per share in accordance with ASC Topic 260-10, " Earnings per Share ." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since there are no dilutive securities. Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Concentration of Credit Risk The Company primarily transacts its business with one financial institution. The amount on deposit in that one institution may from time to time exceed the federally-insured limit. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Business segments ASC 280, “Segment Reporting” requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance. The Company determined it has one operating segment as of December 31, 2014. Income Taxes The Company accounts for its income taxes under the provisions of ASC Topic 740, “Income Taxes .” The method of accounting for income taxes under ASC 740 is an asset and liability method. The asset and Note 2. Summary of Significant Accounting Policies (continued) liability method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets and liabilities. Recent Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. The Company currently does not have any recent accounting pronouncements that they are studying and feel may be applicable. Note 3. Income Taxes 7 Deferred income tax assets and liabilities are computed annually for differences between financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred tax assets and liabilities. The effective tax rate on the net loss before income taxes differs from the U.S. statutory rate as follows: 6/30/2015 6/30/2014 U.S statutory rate 34.00% 34.00% Less valuation allowance -34.00% -34.00% Effective tax rate 0.00% 0.00% The significant components of deferred tax assets and liabilities are as follows: 6/30/2015 6/30/2014 Deferred tax assets Net operating losses $ (174) $ (3,414) Deferred tax liability Net deferred tax assets (59) (1,161) Less valuation allowance 59 1,161 Deferred tax asset - net valuation allowance $ 0 $ 0 Note 3. Income Taxes (Continued) On an interim basis, the Company has a net operating loss carryover of approximately $36,051 available to offset future income for income tax reporting purposes, which will expire in various years through 2032, if not previously utilized. However, the Company’s ability to use the carryover net operating loss may be substantially limited or eliminated pursuant to Internal Revenue Code Section382. The Company adopted the provisions of ASC 740-10-50, formerly FIN 48, and “Accounting for Uncertainty in Income Taxes”. The Company had no material unrecognized income tax assets or liabilities as of March 31, 2015. The Company’s policy regarding income tax interest and penalties is to expense those items as general and administrative expense but to identify them for tax purposes. During the period November 1, 2013(inception) through March 31, 2015, there were no income tax, or related interest and penalty items in the income statement, or liabilities on the balance sheet. The Company files income tax returns in the U.S. federal jurisdiction and Arizona state jurisdiction. We are not currently involved in any income tax examinations. Note 4. Related Party Transactions Related Party Stock Issuances since Inception: The following stock issuances were made to officers of the company as compensation for services: On November 1, 2013 the Company issued 100,000,000 of its authorized common stock class A shares to Joseph Lacome in exchange for $100. 8 On November 1, 2013 the Company issued 10,000,000 of its authorized common stock class A shares to Michael Brown in exchange for $100. Thomas Arkoosh, John Arkoosh and Keith S. Jay, and other members of Gold Basin Mining LLC & AJA Mining LLC, joint venture operators have received 15,000,000 of common stock class B shares for an ownership interest in the mining claims. Additionally, the company currently has no cash account and has funded operations to this point through the issuance of common stock as well as short term loans from related parties. These loans are due on demand, carry a zero percent interest rate and the balance owed by the Company at June 30, 2015 was $12,292. Note 5. Stockholders’ Equity Common Stock The holders of the Company's common stock class A are entitled to one vote per share of common stock held. As of June 30, 2015 there were 5,000,000 shares issued and outstanding. As of June 30, 2015 the Company had 122,300,000 shares of common stock class B which are nonvoting shares issued and outstanding. Note 6. Commitments and Contingencies Commitments: The Company currently has no long term commitments as of our balance sheet date. Contingencies: None as of our balance sheet date. Note 7 – Net Income(Loss) Per Share The following table sets forth the information used to compute basic and diluted net income per share attributable to Sierra Madre Mining, Inc. for the three months ended March 31, 2015 and March 31, 2014: 31-Mar-15 31-Mar-14 Net Income (Loss) $ (97) $ (2,172) Weighted-average common shares outstanding basic: Weighted-average common stock 127,300,000 102,000,000 Equivalents Stock options 0 0 Warrants 0 0 Convertible Notes 0 0 Weighted-average common shares outstanding- Diluted 127,300,000 102,000,000 Note 8. Notes Payable 9 Notes payable consist of the following for the periods ended; 3/31/15 12/31/2014 Officer related party working capital notes with no stated interest rate. Note is payable on demand . $ 12,292 $ 12,205 Total Notes Payable 12,292 12,205 Less Current Portion (12,292) (12,205) Long Term Notes Payable $ 0 $ 0 Note 9. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. Currently, the Company has no operating history and has incurred operating losses, and as of March 31, 2015 the Company had a working capital deficit and an accumulated deficit. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management believes that the Company’s capital requirements will depend on many factors including the success of the Company’s development efforts and its efforts to raise capital. Management also believes the Company needs to raise additional capital for working capital purposes. There is no assurance that such financing will be available in the future. The conditions described above raise substantial doubt about our ability to continue as a going concern. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 10. Subsequent Events The Company has an effective registration statement for $25,000,000 worth of Class B shares. The direct public offering is ongoing. F-5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This Management’s Discussion and Analysis includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: “believe,” “expect,” “estimate,” “anticipate,” “intend,” “project,” “will,” “should” and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Form 10-Q. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We undertake no obligation to update or revise publicly any forward-looking statements, whether because of new information, future events, or otherwise. Plan of Operation We are an exploration-stage mining company. We have had no revenue since inception. The proceeds from our public offering will allow us to obtain a bond, and conduct drilling and exploration on the mining claims we have an interest in. We have not fully implemented our business plan and will not do so until we complete our public offering.An exploration stage corporation is one engaged in the search for minerals which are not in either the development or production stage. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin selling minerals. Our only other source for cash at this time is investments by our directors. We must raise cash to implement our project and stay in business. Our success or failure will be determined by how quickly we can obtain these funds. The more money we raise, the more exploration we can conduct on our copper blowout ridge project. 10 We intend to develop our properties by ourselves. We do not intend to hire additional employees at this time. All of the work on the property will be conduct by our JV partners. In the event we complete our exploration program prior to the end of one year, we will spend the balance of the year creating a program for obtaining an operating permit, and developing the property. If we do not find minerals on the copper blowout ridge, we will attempt to locate a new property, raise additional money, and explore the new property. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have generated no revenue from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of the property, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we must find minerals in commercially viable quantities. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception Since inception, our directors have paid all our legal and accounting expenses. Liquidity and Capital Resources To meet our need for cash we are attempting to raise money from our public offering. We will be able to maintain our SEC filings if we raise $25,000. By raising additional money, we will be able to conduct drilling and core sampling at the copper blowout ridge. Whatever money we do raise, will be applied to the items set forth in the Use of Proceeds section of our prospectus. If our drilling is successful we will attempt to raise additional money through a subsequent private placement, public offering or through loans to conduct more drilling, and obtain an operating permit. At the present time, we have not made any arrangements to raise additional cash, other than through our public offering. If we need additional cash and can’t raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the minimum amount of money from our public offering, it will last a year. Other than as described in this paragraph, we have no other financing plans. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the CEO & PAO, Mr. Brown, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the CEO has concluded that these disclosure controls and procedures are effective.There were no changes in our internal control over financial reporting during the quarter ended 2/28/15 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. USE OF PROCEEDS. 11 On 7/31/2015, our post-effective Form S-1 registration statement was declared effective by the SEC. Under the terms of said registration statement, we may sell up to $25,000,000 worth of our Class B stock at $.25 per share.As of the date hereof, we have not sold any shares of common stock.There are no underwriters involved in our public offering. ITEM 6. EXHIBITS. Incorporated by reference Filed Exhibit Document Description Form Date Number herewith 3.1 Articles of Incorporation. S-1 11/3/14 3.1 3.2 Bylaws. S-1 11/3/14 3.2 31.1 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X 99.1 Subscription Agreement. S-1 11/3/14 99.1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on 9/15/15. SIERRA MADRE MINING, INC. BY: MICHAEL BROWN Michael Brown President, Chief Executive Officer, Principal Accounting Officer, Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Joseph LaCome Joseph LaCome Director 9/15/15 EXHIBIT INDEX Incorporated by reference Filed Exhibit Document Description Form Date Number herewith 3.1 Articles of Incorporation. S-1 9/15/14 3.1 3.2 Bylaws. S-1 9/15/14 3.2 31.1 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X 99.1 Subscription Agreement. S-1 9/14/15 99.1 12
